            Case 2:20-cv-00887-RAJ Document 28 Filed 06/11/20 Page 1 of 2



 1                                                                    The Honorable Richard A. Jones

 2

 3

 4

 5

 6

 7                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 8

 9   BLACK LIVES MATTER SEATTLE-KING
     COUNTY, ABIE EKENEZAR, SHARON
10   SAKAMOTO, MURACO KYASHNA-                         No.    2:20-CV-00887 RAJ
     TOCHA, ALEXANDER WOLDEAB,
11   NATHALIE GRAHAM, AND ALEXANDRA                    DECLARATIONOF CAROLYN BOIES IN
     CHEN,                                             SUPPORT OF DEFENDANT CITY OF
12                                                     SEATTLE’S RESPONSE TO PLAINTIFFS’
                                Plaintiffs,            MOTION FOR TEMPORARY
13                                                     RESTRAINING ORDER
                 vs.
14
     CITY OF SEATTLE,
15
                                Defendant.
16

17        I, Carolyn U. Boies, being over the age of 18 and competent to testify, declare that:

18
       1. I am an Assistant City Attorney for the City of Seattle and have personal knowledge of the
19
          matters herein.
20
       2. The Seattle Community Police Commission (“CPC”) also guided development of the SPD
21
          crowd management policies. Beginning summer of 2015, CPC engaged with SPD, the
22
          Department of Justice, and members of the Monitoring Team concerning both the crowd
23

     DECLARATION OF CAROLYN BOIES IN SUPPORT OF                                       Peter S. Holmes
                                                                                      Seattle City Attorney
     DEFENDANT CITY OF SEATTLE’S RESPONSE TO                                          701 5th Avenue, Suite 2050
     PLAINTIFFS’ MOTION FOR TRO (20-cv-00887RAJ) - 1                                  Seattle, WA 98104-7095
                                                                                      (206) 684-8200
               Case 2:20-cv-00887-RAJ Document 28 Filed 06/11/20 Page 2 of 2



 1        management policy and overlapping policies concerning use of force. The CPC’s involvement

 2        in reviewing and revising these policies is reflected in the true and correct copy of the redlines

 3        they provided to drafts of the policy (attached herein as Exhibit 1) – the majority of which, as

 4        reflected in the policy as approved by the Court, were incorporated.

 5     3. The City also attempted to cross-reference some Plaintiffs’ declarations with the time-

 6        stamped information from the SPD blotter of events occurring concurrent with the complained

 7        of force incidents and a true and correct copy of the resulting chart is attached herein as Exhibit

 8        2.

 9     4. For example, Friday’s planned protest is the only one subsequent to George Floyd’s death

10        where all City of Seattle employees were proactively reminded about seeking leave, should

11        they wish to participate. A true and correct copy of an email message to all City employees

12        from the Personnel Director, and a subsequent message from Seattle City Attorney Pete

13        Holmes to all SCAO employees, is attached herein as Exhibit 3.

14        DATED this 11th day of June, 2020.

15
                                                  _s/Carolyn U. Boies___________________
16                                                Carolyn U. Boies, WSBA#40395

17

18

19

20

21

22

23

     DECLARATION OF CAROLYN BOIES IN SUPPORT OF                                           Peter S. Holmes
                                                                                          Seattle City Attorney
     DEFENDANT CITY OF SEATTLE’S RESPONSE TO                                              701 5th Avenue, Suite 2050
     PLAINTIFFS’ MOTION FOR TRO (20-cv-00887RAJ) - 2                                      Seattle, WA 98104-7095
                                                                                          (206) 684-8200
